Allowance
	Claims 1-18 are hereby deemed patentable. 
The specific limitations of “wherein a conductive path formed by the first conductive connector and the second conductive connector is determined according to the docking condition of the first conductive connector and the second conductive connector” in Claim 1, and similarly in Claim 18, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Wilk (US Patent 6,643,124) discloses a foldable electronic input device having a folded mode and an unfolded mode and comprising: a first body 86 having a first surface and a second surface opposite to the first surface, comprising: a second input area 112 disposed on the second surface; and a second body 84 having a third surface and comprising: a third input area 102 disposed on the third surface, wherein when the foldable electronic device is in the folded mode, the second body 84 is located directly below the first body 86 and the third surface faces the second surface, and when the folded electronic device is in the unfolded mode, the first body 86 is located beside the second body, the second surface forms a plane with the third surface, and the second input area 112 and third input area 102 are combined into a fourth input area to provide a larger input area than the first input area. 
However, Wilk does not explicitly disclose a first input area on the first surface.  Wilk also does not disclose wherein a conductive path formed by the first conductive connector and the second conductive connector is determined according to the docking condition of the first conductive connector and the second conductive connector.

Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841